Order of the Supreme Court, Westchester County, dated April 16, 1966, modified (1) by striking therefrom the provisions restoring Action No. 2 to the Trial Calendar and (2) by substituting therefor a provision adhering to the court’s prior order, dated February 1, 1966, which denied such relief. As so modified, order affirmed, with $10 costs and disbursements payable to appellant. Respondent’s original motion to open her default and to restore the action to the Trial Calendar was made more than three years after the action had been dismissed, upon the failure of her attorney to appear at successive pretrial conferences, and considerably more than one year after her attorney learned of the dismissal. Under the circumstances, in our opinion, it was an improvident exercise of the Special Term’s discretion to grant respondent relief from her default. Beldoek, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.